Citation Nr: 0023976	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  98-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for residuals of 
infectious mononucleosis with generalized lymphadenopathy, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to March 
1970.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDING OF FACT

Infectious mononucleosis with generalized lymphadenopathy is 
asymptomatic.


CONCLUSION OF LAW

Infectious mononucleosis with generalized lymphadenopathy is 
no more than 30 percent disabling.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.117, Diagnostic 
Code 7799-7709 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for infectious mononucleosis including a 
neck disorder was granted by the Board in an April 1971 
decision.  In the May 1971 rating decision that effectuated 
that decision, a noncompensable evaluation was assigned for 
residuals of infectious mononucleosis with bilateral cervical 
lymphadenopathy.  The evaluation for residuals of infectious 
mononucleosis with generalized lymphadenopathy was increased 
to 30 percent in July 1973.  This appeal stems from an 
October 1997 rating decision that confirmed and continued a 
30 percent evaluation.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his condition has worsened and that he was currently 
seeing Dr. J. for treatment of residuals of mononucleosis.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  A VA examination was conducted in September 1997.  
The appellant identified current treatment for residuals of 
mononucleosis by a private physician.  These records were 
requested by the RO and the appellant supplied these records 
which have been associated with the claims folder.  The 
appeal was remanded in October 1999 in order for the 
appellant to submit any additional evidence.  In February 
2000, the appellant was contacted and asked to supply any 
additional treatment records or any other evidence.  No 
further evidence was submitted, and in August 2000, his 
representative stated that the appellant had no additional 
information or comment with regard to his claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases such as this one, when an unlisted condition is 
encountered, it is rated by analogy to the closest related 
disease or injury which addresses not only the functions 
affected but the anatomical location and symptomatology 
involved.  38 C.F.R. § 4.20 (1999).  

Service connected infectious mononucleosis was originally 
rated by analogy to secondary adenitis, which directed 
evaluation for the underlying disease.  A noncompensable 
evaluation was assigned.  38 C.F.R. § 4.117; Diagnostic Code 
7799-7713.  When the evaluation was increased to 30 percent 
in July 1973, the disability was reflected by generalized 
lymphadenopathy, and it remained rated by analogy to adenitis 
(although the rating code sheet indicated Diagnostic Code 
7799-7913 for diabetes mellitus, this was error).  The rating 
criteria for rating diseases of the hemic and lymphatic 
system changed in October 1995, and Diagnostic Code 7713 was 
removed.

Once a Diagnostic Code was assigned for an analogous rating, 
application of the criteria and the rating for that code was 
required.  See 38 U.S.C.A. § 1155 (West 1991).  However, in 
the instant case and as was noted by the Board in October 
1999, once Diagnostic Code 7713 was removed, continuing to 
rate under that code along with a failure to provide the 
Diagnostic Codes considered for the increased evaluation was 
fundamentally defective and violated due process. 

In the Board's October 1999 Remand, the RO was instructed to 
consider and set forth the applicable Diagnostic Codes for 
rating infectious mononucleosis with generalized 
lymphadenopathy by analogy.  In the subsequent Supplemental 
Statement of the Case, the error in the October 1997 rating 
decision was corrected, and the RO considered Diagnostic Code 
6307 for plague; Diagnostic Code 6308 for relapsing fever; 
and 6516 for chronic laryngitis based on its finding that the 
disease entity mononucleosis was shown to manifest with 
fever, pharyngitis and lymphadenopathy.

Plague as an active disease is assigned a 100 percent 
evaluation.  Thereafter, rate residuals such as 
lymphadenopathy under the appropriate system.  38 C.F.R. 
§ 4.88b; Diagnostic Code 6307 (1999).  Relapsing fever as an 
active disease is assigned a 100 percent evaluation.  
Thereafter, rate residuals such as liver or spleen damage or 
central nervous system involvement under the appropriate 
system.  38 C.F.R. § 4.88b; Diagnostic Code 6308 (1999).

Chronic laryngitis evidenced by hoarseness, with thickening 
or nodule of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy is assigned a 30 percent 
evaluation.  Hoarseness, with inflammation of cords or mucous 
membranes is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.97; Diagnostic Code 6516 (1999).

The Board has also considered evaluating this disability by 
analogy to Hodgkin's disease.  With active disease or during 
a treatment phase a 100 percent evaluation is assigned.  
38 C.F.R. § 4.118; Diagnostic Code 7709 (1999).  The Board 
finds this to be the most appropriate analogous Diagnostic 
Code.  When the Board, in a decision, addresses a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that the appellant has not been 
prejudiced by consideration or assignment of the Diagnostic 
Code for Hodgkin's disease since the rating criteria and 
available evaluations are the same as for the Diagnostic 
Codes considered by the RO.

The Board notes that the claim was filed in May 1997 after 
the change in the regulations for evaluating diseases of the 
hemic and lymphatic system, so only the criteria associated 
with the post-1995 revisions would be applicable in this 
case.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  However, the 30 percent evaluation 
assigned in 1997 cannot be reduced based on a change in the 
rating criteria for evaluating a disability.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A VA examination was conducted in September 1997.  The 
appellant reported a left preauricular node.  It had been 
there for approximately one month, was small, nontender, and 
had not enlarged in size.  There was no other adenopathy 
reported.  On examination, the mouth and pharynx were benign.  
There were no cervical or supraclavicular nodes palpated.  
There was a very small 0.5-cm. nodule located in the left 
preauricular area.  It was freely moveable and nontender to 
palpation.  There were no axillary or inguinal nodes 
palpated.  Laboratory and chest X-ray results were normal.  
The diagnosis was a past-history of infectious mononucleosis.  
The etiology of the left preauricular nodule was uncertain, 
but not related to his previous history of infectious 
mononucleosis.  

Private medical records from the SHARP Family Care Center in 
February 1998, reflected a complaint of a knot on the left 
side of the appellant's face.  On examination a history of 
mononucleosis lymphadenopathy was noted.  Examination of his 
head and neck revealed an atraumatic, nontender, fixed 
preauricular lymph node that was 0.1 X 0.1 cm.  There were no 
other nodes.  A history of mononucleosis was diagnosed.

The preponderance of the evidence is against a higher 
evaluation.  There is no competent evidence of active 
mononucleosis.  All evidence indicates a history of 
infectious mononucleosis only, and it was specifically noted 
by the VA examiner that the preauricular node was not 
attributable to mononucleosis.  In the absence of active 
disease, a higher evaluation under Diagnostic Codes 6307 for 
plague or 6308 for relapsing fever is not warranted.  In the 
absence of competent evidence of active disease or a 
treatment phase, a higher evaluation is not available under 
Diagnostic Code 7709 for Hodgkin's disease.  An evaluation 
higher than the 30 percent currently assigned is not 
available for chronic laryngitis under Diagnostic Code 6516.  

The Board has considered the appellant's contentions that he 
has worsened and is currently receiving treatment for 
residuals of mononucleosis.  The appellant is competent to 
state that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  The medical 
evidence speaks is the most probative evidence of the degree 
of the veteran's impairment.  Active mononucleosis has not 
been identified.  Adenopathy attributable to mononucleosis 
has not been identified by examiners.  We are left with the 
unmistakable conclusion, based on the evidence, that there is 
no active pathology and that the disorder is without current 
manifestations.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An increased rating for residuals of infectious mononucleosis 
with generalized lymphadenopathy is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

